DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 12-15 and 18-20 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-8, 12-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 1 and 15 may be shown in the prior art of record: no known reference, alone or in combination, would provide the invention of claims 1 and 15.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the methods which perform the steps of:
receiving, at the distributed ledger system, an identifier for a vehicle and a sales status for the vehicle, the vehicle being in an inventory of a plurality of vehicles for a dealer of the vehicle that are offered for sale or for lease by the dealer, wherein the vehicle is financed by a supplier of the vehicle or a financier while the vehicle is in inventory;
writing the identifier and the vehicle sales status to a distributed ledger;
receiving, at the distributed ledger, an update to the vehicle sales status for the vehicle, the update indicating that the vehicle has been taken out of the inventory of the plurality of vehicles;
writing the update to the distributed ledger; and
executing a smart contract based on the update to the vehicle sales status, wherein the smart contract executes a payment from the dealer of the vehicle to the supplier or the financier that financed the vehicle for the dealer.

And while varying scope,
receiving, at the distributed ledger system and from a supplier of a vehicle, an identifier for the vehicle and a sales status for the vehicle, the vehicle being in an inventory of a plurality of vehicles for a dealer of the vehicle that are offered for sale or for lease by the dealer, wherein the vehicle is financed by the supplier of the vehicle or a financier while the vehicle is in inventory;
writing the sales status to the distributed ledger;
receiving, at the distributed ledger system, a first update to the sales status for the vehicle from the dealer or seller of the vehicle, the first update to the sales status indicating that the vehicle is in the dealer or seller's inventory of the plurality of vehicles;
writing the first update to the sales status to the distributed ledger;
receiving, at the distributed ledger system, a second update to the sales status for the vehicle from the dealer or seller of the vehicle, the second update to the sales status indicating that the vehicle has been sold to a third party and is no longer in the inventory of the plurality of vehicles;
writing the second update to the sales status to the distributed ledger; and
executing a smart contract based on the second update to the sales status, wherein the smart contract executes a payment from the dealer of the vehicle to the supplier or the financier that financed the vehicle for the dealer.

The closest art of record, US Patent Application Publication 20190295030 to Canderlero, et al., discloses “A method and system of managing vehicle location is disclosed herein. A computing system receives a set of vehicle information associated with a set of vehicles. The computing system receives a set of vehicle accounting information associated with the set of vehicles. The computing system receives, from a telematics device positioned in each vehicle of the set of vehicles, telematics information. For each vehicle in the set of vehicles, the computing system associates vehicle information, accounting, information, and telematics information to generate a database. The computing system generates an application programming interface (API) accessible to a client device. The computing system receives an API call from client device. The computing system generates one or more rules for each vehicle of the set of vehicles. The computing system transmits a notification message to client device upon determining a rule of the one or more rules is violated.”
The closest art of record, US Patent Application Publication 20180018723 to Nagla, et al., discloses “Embodiments described herein provide a vehicle record platform using blockchain technology. Vehicle records are recorded using blocks linked by vehicle identification number. The vehicle record stores historical information about vehicles, including collision information, financing information, transfer of ownership information, and other transaction information.”
The closest art of record, WIPO Publication 2018163044 A1 to Tatchel, et al., discloses “The proposed system generates unique product's details certificate optionally with buyer-identifying data, in which a supplier could get paid in real-time on one hand while the buyer could receive data related the product on the other hand. With this process a supplier could create a global product's authentic track redemption and sales of promoted products in near real-time.  Another aspect of the present invention relates to a system and method for multiparty, multi-tier contracts which include all parties and enable the automated distribution of proceeds to each seller from a single payment obligation of an end buyer at the top of a supply chain. The invention provides the end buyer with assurance that the proceeds of the invoice they are settling will flow fairly and transparently back through the supply chain. The invention enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled.”
The closest art of record, US Patent Application Publication 20170243193 to Manian, et al., discloses “SCRIP is a cryptographically tracked short term bearer debt instrument maintained by the system. It has validity only internal to the system. It facilitates settlement of obligations between suppliers who all participate in the system. SCRIP is an obligation to pay a certain amount on a certain date. The Advising/Nominated bank can authorize issuance of SCRIP, generally some fraction of the total amount due to the exporter/seller/beneficiary. The SCRIP can be cashed on the due date, i.e. the day the LC specifies payment is due to the beneficiary. The exporter/seller/beneficiary can, in turn, pay suppliers with SCRIP, who in turn can pay their suppliers with SCRIP. One value of the system lies in the fact that these upstream suppliers are cash flow constrained and usually face a high cost of capital. They are motivated to cash their SCRIP at a discount before the due date. This allows the advising/nominated bank to engage in financing transactions of the upstream suppliers by providing discounted early cashing of SCRIP without directly having to evaluate the credit worthiness of the upstream suppliers because the advising/nominated bank is made whole by LC that has been issued.”
The closest art of record, Non-patent literature Smart Contracts and their Application in Supply Chain Management to Law, discloses “Figure 13 illustrates an example: the OEM predetermines the acceptable lead time and correct location for each leg of shipment (step 1). It also holds all the cryptotokens initially. Supplier A records the details on the blockchain when it ships raw material to supplier B (step 2). When supplier B receives the shipment, it records the details as well (step 3). The smart contract checks that the shipment tallies and whether the predetermined criteria have been met. If everything is in order (step 4a), a payment is executed from the OEM to supplier A (step 5); otherwise, an alert is triggered so that parties can rectify any problems (step 4b). Automated tracking and payment will help to simplify the processes within the supply chain and provide real-time updates on product status, so that parties can remain agile in the event of unforeseen circumstances.”.

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular computer implemented methods for utilizing a distributed ledger and executing smart contracts for managing the financing and floorplanning of a dealer’s inventory. The claims are directed towards are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that the limitations, when considered as a whole, are not routine or conventional.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims  1-8, 12-15 and 18-20 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694